?
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  “sensor moveable element” lacks antecedent basis, but it seems clear that this should read --movable element-- and is a simple typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 19, “the switch housing” lacks antecendent basis.  it is unclear is this claim was meant to depend from claim 12, or if this should read -a switch housing-.  The latter will be assumed for purposes of examination.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Edwards (U.S. Publication No 2012/0096938, hereinafter Edwards).
	With respect to Claim 1, Edwards discloses a fluid level sensor system [see fig 7] for sensing a fluid level in a well, the system comprising: a main body [74]; an inlet housing [30] coupled to the main body, the inlet housing having an internal chamber [170] in communication with an ambient environment [para 39] within the well [see abstract]; a bellows [100] disposed within the main body and in communication with the internal chamber of the inlet housing; a movable element [112] responsive to movement with the bellows [100]  and moveable in accordance with movement of the bellows; a sensor [87] configured to sense a position of the movable element to detect when the movable element moves from a first position, indicating a first fluid level in the well, to a second position indicating a second fluid level within the well [112 physically pushes 87 into different positions]; and an indicator  [88/90] operably associated with the movable element, and movable into position to be viewable when the sensing element is moved to the second position, to provide a visual indication that the second fluid level has been reached [see para 40].
	With respect to Claim 2, Edwards discloses that the movable element [112] comprises a magnet [para 48].

	With respect to Claim 6, Edwards discloses that the shaft [108] is coupled to the movable element and moves the movable element linearly within the main body.
	With respect to Claim 9, Edwards discloses that the inlet housing further includes an air fitting [para 39] in communication with the internal chamber.
	With respect to Claim 10, Edwards discloses that including post [132] positioned within the main body for receiving a portion of the shaft therein and guiding linear movement of the shaft.
	With respect to Claim 11, Edwards discloses further comprising an O-ring [146] for providing a seal between an external surface of the post [132] and an internal surface of the main body.
	With respect to Claim 12, Edwards discloses further comprising an external switch housing [160] connected adjacent to the main body, the external switch housing configured to house the sensor.
	With respect to Claim 14, Edwards discloses further comprising: a mounting dome [82] operably associated with the inlet housing for housing the indicator; and a transparent dome coupled to the mounting dome, the indicator [92] being visible when the indicator is moved into a position adjacent the transparent dome.  See para 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 8, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Golladay et al. (U.S. Patent No. 4,804,944).
	With respect to Claim 3, Edwards does not disclose that the sensor comprises at least one of a reed switch and a Hall Effect Sensor (HES).
	Golladay shows a similar liquid level sensor that teaches either a reed switch [column 2, lines 26-31] or a Hall effect sensor [29; fig 1; abstract] to converted linear position of a magnet into a liquid level value.
	Since Edwards already has a linearly actuated magnet [112] it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add either a reed switch (for discreate values) or a Hall effect sensor (for continuous values) for the benefit of being able to communicate the liquid level to a user who doesn’t have visual access to the transparent dome.  
	With respect to Claim 4, Edwards discloses that the movable element comprises a magnet [see para 48] 
	Edwards does not disclose that the sensor comprises a reed switch positioned adjacent a path of movement of the magnet as the magnet moves between the first and second positions.
	Golladay shows a similar liquid level sensor that teaches a reed switch [column 2, lines 26-31]  to convert linear position of a magnet into a liquid level value.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a reed switch positioned adjacent a path of movement of the magnet as the magnet moves between the first and second positions for the benefit of being able to communicate the liquid level to a user who doesn’t have visual access to the transparent dome.  
	With respect to Claims 7 and 8, Edwards discloses that the movable element comprises a magnet [see para 48]. 

	Golladay shows a similar liquid level sensor that teaches a reed switch [column 2, lines 26-31] to converted linear position of a magnet into a liquid level value.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a reed switch sensor which is configured to sense a magnetic flux field generated by the magnet for the benefit of being able to communicate the liquid level to a user who doesn’t have visual access to the transparent dome. 
	 With respect to Claim 13, Edwards discloses that the movable element comprises a magnet [see para 48]. 
	Edwards does not disclose that the sensor is configured to sense a changing flux field produced by the magnet as the magnet moves between the first and second positions.
	Golladay shows a similar liquid level sensor that teaches a reed switch [column 2, lines 26-31] to converted linear position of a magnet into a liquid level value.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a reed switch sensor which is configured to sense a changing flux field produced by the magnet as the magnet moves between the first and second positions for the benefit of being able to communicate the liquid level to a user who doesn’t have visual access to the transparent dome. 
	With respect to Claims 15 and 16, Edwards discloses a fluid level sensor system for sensing a fluid level in a well, the system comprising: a main body [74]; a transparent component [92] operably associated with the main body; an inlet housing [30] coupled to the main body, the inlet housing having an internal chamber [170] in communication with an ambient environment within the well; a bellows [100] disposed within the main body and in communication with the internal chamber of the inlet housing; a shaft [108] secured to the bellows and moveable linearly within the main body in accordance 
	Edwards does not disclose a stationary sensor configured to sense a changing magnetic flux generated by the magnet as the magnet moves from a first position, indicating a first fluid level in the well, to a second position indicating a second fluid level within the well a housing for housing the stationary sensor adjacent a path of travel of the magnet.
	Golladay shows a similar liquid level sensor that teaches a stationary sensor, as a reed switch [column 1, lines 25-30] configured to sense a changing magnetic flux generated by the magnet as the magnet moves from a first position, indicating a first fluid level in the well, to a second position indicating a second fluid level within the well a housing for housing the stationary sensor adjacent a path of travel of the magnet to converted linear position of a magnet into a liquid level value.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a stationary sensor, as a reed switch configured to sense a changing magnetic flux generated by the magnet as the magnet moves from a first position, indicating a first fluid level in the well, to a second position indicating a second fluid level within the well a housing for housing the stationary sensor adjacent a path of travel of the magnet to converted linear position of a magnet into a liquid level value for the benefit of being able to communicate the liquid level to a user who doesn’t have visual access to the transparent dome. 
	With respect to Claim 17, Edwards discloses further comprising a post [132] disposed within the main body for guiding movement of the shaft as the bellows [100] expands and contracts.

	With respect to Claim 19, Edwards discloses, further comprising: a mounting dome [82] coupled to the inlet housing; the transparent component including a transparent dome [92] coupled to the mounting dome; and wherein the switch housing [80] is coupled between portions of the mounting dome and the main body [74].
	With respect to Claim 20, Edwards discloses a method for sensing a fluid level in a well, the method comprising: using a bellows [100] disposed within a housing component to sense a change in a fluid level within the well, using the bellows to linearly move an element [112], the element including a magnet [see para 48]; and using an indicator [88/90] responsive to movement of the magnet to provide a visual indication of the fluid level within the well.
	Edwards does not disclose using a sensor disposed in a stationary position relative to the housing to sense a changing magnetic flux field generated by the magnet as the element is moved linearly in response to a changing fluid level within the well.
	Golladay shows a similar liquid level sensor that teaches a stationary sensor, as a reed switch [column 1, lines 25-30] disposed in a stationary position relative to the housing to sense a changing magnetic flux field generated by the magnet as the element is moved linearly in response to a changing fluid level within the well.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add disposed in a stationary position relative to the housing to sense a changing magnetic flux field generated by the magnet as the element is moved linearly in response to a changing fluid level within the well for the benefit of being able to communicate the liquid level to a user who doesn’t have visual access to the transparent dome. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855